PER CURIAM.
An appeal from , the judgment in this case was argued in connection with the case of Gillespie v. Same Defendant, 42 N. Y. Supp. 245, and the same errors are relied upon in each case. The only difference is that in the Gillespie Case the person injured was a servant of the defendant, and questions were raised which grew out of the relation of master and servant. Those questions are not in this case, but in all other respects there is no difference between the two cases, and the conclusion we have reached in the Gillespie Case requires the affirmance of the judgment in this dase also.